MANNING, J.
(dissenting). The passage quoted from the case of Belfe v. Belfe, containing views no where else asserted in any decision of this court, ought not, it seems to me, to be regarded as authoritatively determining the question here presented. Both that, and Driver v. Hudspeth, differ very materially from the present case, in this: the creditors in those cases had estates in the lands for which the debts were contracted ; titles were reserved to, or remained in them, for their security, upon which they could, respectively, maintain suits for the lands themselves, or for a sale of them to pay the debt, after actions at law for the debts were barred. This is the doctrine that was distinctly settled in Doe, ex dem. Duval’s Heirs v. McLosky (1 Ala. 710), and has been ever since recognized as clear and familiar law; and it alone, without anything more, plainly justifies the decisions in the cases first above cited; and that of Driver v. Hudspeth is expressly founded upon it.
In the present case, the land was conveyed by the vendor, without reserving or contracting for any lien upon it for the purchase-money. The object of the bill is to have established what is called the equitable lien of a vendor; a lien which is the “mere creature of a court of equity; ' • • ' a right which has no existence, until it is established by the decree of a court in a particular case, and is then made subservient to all other equities between the parties.”—Gilman v. Brown, 1 Mason, 191; Houston v. Stanton, 11 Ala. 422-3; Halfman v. Ellison, 51 Ala. 551; Bankhead v. Owens, at the present term. “It is neither a jus in re, nor a jus ad rem. • ’ ’ It is not a direct trust in the land itself, but a collateral trust for the security of the debt. It is in fact a remedy for the debt, and not a right of property. It follows, that the remedy can be enforced only so long as the debt can be enforced. - ■ * ■ If the action is barred by the statute of limitations, the remedy to enforce the lien is gone also.” *2851 Perry on Trusts, § 234, and cases there referred to; 1 Lead. Cas. in Eq., Wh. & Tu. Notes, 4th Amer. Ed. 481, 496 ; 1 Jones on Mort. § 218.
This conclusion appears to me, logically, inevitable, as as well as in direct accord with several decisions of this court; Halfman v. Ellison, supra, Bankhead v. Owens, at the present term, and others. Upon what principle, can a chancellor interfere, and establish a lien, when the parties have not contracted for any, and thereby coerce payment of a debt which is barred by a legislative enactment, declarative of the policy of the State in favor of repose against delayed litigation ? Such authority in a court of chancery is not consistent with merely judicial functions. And since the express extension of the statute of limitations to suits in chancery (Code of 1876, § 3758), the eourts.appear to me prohibited by positive law from creating such a lien, while the bar of the statute exists. This extension of the statute was not referred to at all in Relfe v. Relfe, probably because the case arose too soon after the adoption of the Code of 1853, by which the statute was extended to courts of equity, to be affected thereby.
With great respect for the opinions of my brothers, I feel obliged to dissent from the conclusion they have reached.